—In an action to recover damages for personal injuries, etc., (1) the defendant Commercial Interior Contracting Corp. and the defendant Town of Fishkill separately appeal from a judgment of the Supreme Court, Dutchess County (Beisner, J.), dated October 28, 1999, which, after a nonjury trial, is in favor of the plaintiffs and against them in the principal sum of $4,655,624, and the plaintiffs cross-appeal, on the ground of inadequacy, from so much of the same judgment as is in favor of them and against the defendants for future loss of earnings in the principal sum of only $490,000.
Ordered that the judgment is reversed, on the law, and a new trial is ordered before a different Justice, with costs to abide the event.
We agree with the defendants’ contentions that a new trial is warranted on this record given the appearance of impropriety (see, People v Corelli, 41 AD2d 939; Taromina v Presbyterian Hosp., 242 AD2d 505; see also, Matter of Assini, 94 NY2d 26; Matter of Murphy, 82 NY2d 491). Santucci, J. P., Krausman, S. Miller and Smith, JJ., concur.